        Case 2:21-cv-00029-BLW Document 39 Filed 07/26/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 TCF INVENTORY FINANCE, INC.,
                                             Case No. 2:21-cv-00029-BLW
        Plaintiff,
                                             MEMORANDUM DECISION AND
         v.                                  ORDER

 CCB SERVICES, LLC, MATTHEW
 EUGENE SHARDY, AND
 STEPHANIE ANNY SHARDY,

        Defendants.



                               INTRODUCTION

      Before the Court is Plaintiff TCF Inventory Finance, Inc.’s Motion for

Default Judgment Against Defendants (Dkt. 34). After TCF filed this motion, two

of the three defendants filed bankruptcy petitions. Afterward, TCF asked the Court

to enter a partial final judgment as to the third defendant, CCB Services, LLC. For

the reasons explained below, the Court will grant the motion.

                                BACKGROUND

      Plaintiff TCF Inventory Finance financed CCB Services LLC’s inventory,

which consisted of boating and dock equipment. CCB Services fell behind on its

payments and in August 2020, TCF demanded $17,6240 to cure. CCB Services

failed to cure and on September 10, 2020, TCF demanded the entire loan balance


MEMORANDUM DECISION AND ORDER - 1
           Case 2:21-cv-00029-BLW Document 39 Filed 07/26/21 Page 2 of 5




of $201,492.97.

       In February 2021, this Court entered a preliminary injunction in TCF’s

favor. See Feb. 19, 2921 Preliminary Injunction Order, Dkt. 26. That order

directed CCB Services to turn over possession of the collateral securing the loan to

TCF. Id. at 9. TCF says it was able to recover “approximately 100 units of Subject

Collateral after a three-day process” and that “[t]he manufacturer credited TCFIF

$132,251.24” for the collateral. Edge Dec., Dkt. 37, ¶ 22. TCF applied that amount

to CCB’s account balance, which ultimately left a balance of $27,530.68 as of

April 5, 2021. That amount represents principal and interest owing.

       The security agreement also provides for an award of attorneys’ fees, and

within its motion for default judgment, TCF asks the Court for a fee award. TCF

reports that it has incurred $34,506 in attorneys’ fees, $6,469.19 in other expenses,

plus $3,600 for the bond. Id. ¶¶ 24-29. TCF asks the Court to enter a final

judgment in the amount of $72,078.87. 1

       In April 2021, the Clerk entered the default of all defendants, and later both



       1
         According to the Court’s math, TCF shorted itself by $27.00. The separate amounts
they request sum to $72,105.87 – not $72,078.87 – as shown here:

               Principal       $15,722.75
               Interest        $11,807.93
               Attorney Fees   $34,506.00
               Costs           $ 6,469.19
               Bond            $ 3,600.00
               TOTAL:          $72,105.87
MEMORANDUM DECISION AND ORDER - 2
        Case 2:21-cv-00029-BLW Document 39 Filed 07/26/21 Page 3 of 5




Shardy defendants filed bankruptcy petitions. See Dkts. 32, 33, 38; In re Matthew

Shardy, Case No. 21-20211-NGH (Bankr. D. Idaho); In re Stephanie Shardy, Case

No. 21-20176-NGH (Bankr. D. Idaho). Defendant CCB Services, LLC has not

filed a bankruptcy petition.

                                      ANALYSIS

       After entry of default by the Clerk of the Court under Federal Rule of Civil

Procedure Rule 55(a), the Court has discretion to enter default judgment. See Fed.

R. Civ. P 55(b)(2); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980). The

Court considers several factors in deciding whether to grant default judgment,

including: (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff's

substantive claim; (3) the sufficiency of the complaint; (4) the amount of money at

stake; (5) the possibility of a dispute concerning material facts; (6) whether default

was due to excusable neglect; and (7) the policy favoring a decision on the merits.

See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.1986).

       After having considered these factors, plaintiff’s papers appear to be in

order, and the Court intends to enter a default judgment and the Court does not

believe it necessary to conduct a prove-up hearing regarding TCF’s request for a

default judgment. See generally Fed. R. Civ. P. 55(b)(2) (“The court may conduct

hearings . . . .); Aldabe, 616 F.2d at 1092. Similarly, the fee request is in order.

      However, the further question the Court must consider is whether to enter


MEMORANDUM DECISION AND ORDER - 3
        Case 2:21-cv-00029-BLW Document 39 Filed 07/26/21 Page 4 of 5




judgment at this point. Federal Rule of Civil Procedure 54 provides that where

there are multiple claims and multiple parties, “the district may direct entry as to

one or more, but fewer than all, claims or parties only if the court expressly

determines that there is no just reason for delay.” See Fed. R. Civ. P. 54(b). TCF

has not explained why the Court should enter judgment now, rather than allowing

this lawsuit to run its course, with a complete judgment entered at its conclusion.

For that reason alone, the Court could well justify not entering a final judgment at

this time.

      However, the Court is mindful of its obligation under Rule 1 of the Federal

Rules of Civil Procedure, to apply and construe the rules so as to achieve a just,

speedy and inexpensive resolution of all disputes. In this case, that charge suggests

that the Court should take a practical look at the posture of this case and bring it to

a just, speedy, and inexpensive a resolution as soon as possible. Here, the two co-

defendants have filed bankruptcy, and the Court knows of no reason why their

obligation to the TCF will not be discharged. It seems clear then, that at the end of

the day TCF’s judgment against CCB Services will be the final and only judgment

entered in this action. Therefore, “there is no just reason” to delay entry of partial

judgment in favor of TCF.

                                       ORDER

      IT IS ORDERED that Plaintiff’s Motion for Default Judgment (Dkt. 34) is

MEMORANDUM DECISION AND ORDER - 4
       Case 2:21-cv-00029-BLW Document 39 Filed 07/26/21 Page 5 of 5




GRANTED. The Court will enter judgment separately.

                                        DATED: July 26, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
